Citation Nr: 1022843	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for spinal stenosis.

2.  Entitlement to an initial rating greater than 20 percent 
for radiculopathy, right lower extremity.

3.  Entitlement to an initial rating greater than 20 percent 
for radiculopathy, left lower extremity.

4.  Entitlement to an initial rating in excess of 60 percent 
for hypertensive heart disease, claimed as aortic 
insufficiency, prior to January 23, 2007.

5.  Entitlement to a rating greater than 10 percent for 
hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision and a 
January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In the October 2005 rating decision, the RO continued the 
Veteran's 10 percent rating for hypertension and granted 
service connection for spinal stenosis and radiculopathy of 
the right and left lower extremities.  A 10 percent rating 
was assigned for spinal stenosis, radiculopathy of the right 
lower extremity, and radiculopathy of the left lower 
extremity, respectively, effective December 30, 2004.  

In January 2007, the RO increased the Veteran's ratings for 
spinal stenosis, radiculopathy of the right lower extremity, 
and radiculopathy of the left lower extremity to 20 percent, 
respectively, effective December 30, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that his spinal stenosis and 
radiculopathy are more severe than reflected by the ratings 
currently assigned, and that, therefore, he is entitled to a 
higher rating.  In March 2005, he asserted that his condition 
is the sort that progressively worsens with age, and, in July 
2005, he stated that his back condition had become so painful 
that he was seriously considering surgery.  In April 2007, he 
asserted that his back condition had gotten worse.  The 
Veteran's VA examination was conducted in October 2005, 
nearly five years ago.  Accordingly, a remand is warranted 
for a VA examination in order to assess the current severity 
of the Veteran's service-connected spinal stenosis and 
radiculopathy of the left and right lower extremities.  

With respect to the Veteran's claim for an increased rating 
for hypertension, the RO issued a Statement of the Case 
addressing this issue in January 2007.   Since that time, 
additional relevant evidence has been obtained.  Therefore, 
the Veteran should be provided with a supplemental statement 
of the case.  See 38 C.F.R. § 19.31 (2009).  As the case must 
be remanded for the foregoing reason, the Veteran should also 
be scheduled for a VA examination to assess the current 
severity of his hypertension.  

An effort should also be made to obtain any additional VA 
treatment records for the Veteran showing treatment for 
spinal stenosis, radiculopathy of the left and right lower 
extremities, and hypertension, dated since October 2005.  

Finally, in the January 2007 rating decision the RO granted 
service connection for hypertensive heart disease and 
assigned a 30 percent rating, effective December 30, 2004.  
The Veteran submitted a notice of disagreement with this 
determination in March 2007.  See VA Form 9, received on 
March 13, 2007,  Subsequently, a May 2008 rating decision 
assigned a 60 percent rating for hypertensive heart disease, 
effective December 30, 2004, and a 100 percent rating, 
effective January 23, 2007.   In Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999), the Court held that when an 
appellant files a timely NOD and there is no issuance of a 
statement of the case (SOC), the Board should remand, rather 
than refer, the issue to the RO for the issuance of an SOC.  
The Board notes that the RO issued a Supplemental Statement 
of the Case (SSOC) in May 2008 with regard to this issue, but 
the Veteran is entitled to an initial SOC so that he can 
properly appeal the decision to the Board if he so chooses.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to spinal stenosis, 
radiculopathy of the left and right lower 
extremities, and hypertension from the 
Tampa VA Healthcare System, dated since 
October 2005.

2.  Then, schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the severity of his service-
connected spinal stenosis and 
radiculopathy of the right and left lower 
extremities.
The claims folder should be made available 
to and reviewed by the examiner.  All 
necessary tests, including X-rays if 
indicated, should be performed.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected spinal 
stenosis.  The examiner should identify 
any orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity and those symptoms.  

The examiner should report the range of 
motion of the lumbar spine, in degrees.  
The examiner should note whether, upon 
repetitive motion, there is any pain, 
weakened movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination. The examiner should also 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

With regard to any neurological disability 
resulting from the service-connected 
disability, to include the radiculopathy 
of the right and left lower extremities, 
the specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by service-connected 
disability.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the Veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his hypertension.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

Any indicated studies should be performed, 
and the examiner should record the 
Veteran's blood pressure readings.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished; 
return the case to the examiner if all 
questions posed are not answered.  

5.  In regard to the  claim of entitlement 
to an initial rating in excess of 60 
percent for hypertensive heart disease, 
claimed as aortic insufficiency, prior to 
January 23, 2007, furnish the Veteran and 
his representative an appropriate 
Statement of the Case.  The Veteran should 
be notified of the need to file a timely 
substantive appeal if he wishes to 
complete an appeal as to this issue.  This 
issue should be returned to the Board for 
appellate review only if the Veteran files 
a timely substantive appeal.

6.  Finally, readjudicate the claims on 
appeal (that is, entitlement to an initial 
rating greater than 20 percent for spinal 
stenosis; entitlement to an initial rating 
greater than 20 percent for radiculopathy, 
right lower extremity; entitlement to an 
initial rating greater than 20 percent for 
radiculopathy, left lower extremity; and 
entitlement to a rating greater than 10 
percent for hypertension).  If the benefit 
sought on appeal is not granted, issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond. 
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

